Citation Nr: 0917209	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) or other acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Board notes that jurisdiction over 
the Veteran's claims file was subsequently transferred to the 
Jackson, Mississippi RO.

The Veteran was scheduled for a personal hearing before the 
Board in April 2008, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2008).  Accordingly, the Veteran's request for 
a hearing is considered withdrawn.

This case was previously before the Board in May 2008 when it 
was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The medical evidence reveals a current diagnosis of PTSD.

2.  The Veteran did not engage in combat.

3.  A diagnosis of PTSD based on a verified in-service 
stressor is not shown.

4.  There is no evidence of an acquired psychiatric disorder 
during service or for many years after, and no competent 
evidence of a link between the Veteran's current acquired 
psychiatric disorder and his period of active military 
service.




CONCLUSION OF LAW

The Veteran's current psychiatric disorder, to include PTSD, 
is not due to disease or injury that was incurred in or 
aggravated by service; nor may any psychoses be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, certain chronic 
diseases, including psychoses may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for PTSD or other 
acquired psychiatric disorder.  The Veteran contends that his 
current PTSD is due to his exposure to combat in service, 
notably, during the Iran Hostage Crisis in 1979, the bombing 
of the Marine barracks in Beirut, Lebanon, in 1982, and in 
Saudi Arabia and Baghdad, Iraq, during the Gulf War.

The Veteran's service personnel records (SPRs) and DD 214 
show that the Veteran did not have any foreign service and 
reveal that the Veteran was separated from service in 1981, 
prior to the bombing of the Marine barracks in Beirut, 
Lebanon, and the Gulf War.  Service personnel records showed 
that he had two months and six days of sea service when he 
was assigned to the U.S.S. Spiegel Grove from August 27, 
1980, to November 3, 1980.  Service treatment records show 
that on October 19, 1980, the Veteran was treated in sick bay 
following contact with a prostitute in Antwerp.  

The Veteran has been consistently treated at VA facilities 
since December 2002 for a psychiatric disorder.  In December 
2002, the Veteran was provided with an initial outpatient 
mental health assessment.  Upon examination the Veteran was 
diagnosed with panic, possibly PTSD, and dysthymia.

In February 2003, the Veteran was examined for admission into 
a domiciliary program at VA.  The Veteran was diagnosed with 
alcohol dependence, major depression, and PTSD.  In a VA 
outpatient treatment note dated in February 2003, the Veteran 
was diagnosed with alcohol dependence in early remission, 
depression, and rule out PTSD.  The psychiatrist indicated 
that he would continue with treatment with the goal of ruling 
in or out PTSD.

In VA treatment notes dated February 2003 to June 2004, the 
Veteran was diagnosed with alcohol dependence, depression, 
and PTSD based upon the Veteran's reported war experiences in 
Iran.  In May 2003, a VA physician submitted a statement 
diagnosing the Veteran with PTSD and attributing it to the 
Veteran's reported experiences in Iran.

In a VA treatment note dated in December 2004, the Veteran 
was diagnosed with PTSD, bipolar disorder, and anger 
problems.  In a January 2007 VA social work note, the Veteran 
was reported to be diagnosed with PTSD and depression.

In June 2003, the Veteran was afforded a VA Compensation and 
Pension (C&P) PTSD examination.  The Veteran reported that 
his stressors included participation in a rescue attempt 
during the Iran Hostage Crisis and his presence during the 
bombing of the Marine barracks in Beirut, Lebanon.  The 
examiner diagnosed the Veteran with PTSD and major depression 
based on the Veteran's reported stressors, although the 
examiner noted that efforts should be made to ascertain his 
accurate history.

The Board notes that the Veteran's reported PTSD stressors 
have not been confirmed and that the Veteran's SPRs and DD 
214 do not reveal any evidence of combat service.

In statements dated in May 2003 and February 2004, the 
Veteran's mother, sister, and friend reported that after the 
Veteran returned from military service his personality had 
changed and he began to act strange.

In October 2008 the Veteran was afforded a VA C&P 
examination.  The Veteran was diagnosed with PTSD and the 
examiner rendered the opinion that the Veteran's PTSD was due 
to the Veteran's reported stressor of having seen people die 
in service.

In light of the evidence, the Board finds that entitlement to 
service connection for PTSD or other acquired psychiatric 
disorder is not warranted.  The Board acknowledges that the 
Veteran is currently diagnosed with PTSD and that this 
diagnosis has been associated with the Veteran's reported 
stressors.  However, the Board notes that the Veteran's 
reported stressors, participation in a rescue attempt during 
the Iran Hostage Crisis, presence during the bombing of the 
Marine barracks in Beirut, Lebanon, and service in the Gulf 
War, have not been confirmed.  On the contrary, the Veteran's 
service personnel records do not reveal that the Veteran 
participated in an attempted rescue during the Iran Hostage 
Crisis or had any other service in Iran.  In addition, the 
Veteran's service personnel records reveal that the Veteran 
was discharged from service prior to the bombing of the 
Marine barracks in Beirut, Lebanon, and the beginning of the 
Gulf War.  

Accordingly, the Board assigns no probative weight to the 
opinions of the VA examiners, dated in June 2003 and October 
2008, as they are based on facts provided by the Veteran that 
are inaccurate.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (citing Swann v. Brown, 5 Vet. App. 229 (1993) and 
Reonal v. Brown, 5 Vet. App. 458 (1993)).  The examiner in 
June 2003 diagnosed the Veteran with major depressive 
disorder along with PTSD.  However, as the examiner relied 
upon the Veteran's inaccurate statements of his in-service 
stressors, the Board, as noted above, affords the examiner's 
opinion no probative weight.  The examiner in October 2008 
did not diagnose the Veteran with any current psychiatric 
disorder other than PTSD and, therefore, did not render an 
opinion regarding the etiology of any other psychiatric 
disorder.  There is no evidence associating any other 
psychiatric disorder, including depression, with the 
Veteran's active service and there is no evidence indicating 
that the Veteran was diagnosed with any psychosis within one 
year after separation from service.  As such, entitlement to 
service connection for PTSD or other acquired psychiatric 
disorder must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for PTSD or other acquired psychiatric disorder, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April 2003 and October 2006 that 
fully addressed all notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  While the October 2006 letter was 
sent after the RO's adjudication, the Veteran was provided a 
sufficient period of time to respond to the letter before the 
claim was readjudicated by way of a December 2006 
supplemental statement of the case.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided in April 2003 prior to the initial AOJ 
decision in this matter did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Moreover, the Board notes that such notice was 
provided in the RO's October 2006 letter, which was followed 
by a readjudication of the claim in the December 2006 
supplemental statement of the case.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and Social Security Administration records.  The 
appellant was afforded VA medical examinations in June 2003 
and October 2008.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) or other acquired psychiatric disorder is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


